Citation Nr: 1519737	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  08-18 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972 and from January 1984 to January 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In August 2009, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In April 2011, the Board issued a decision that granted an increased rating for the generalized anxiety disorder to 30 percent (effective August 2, 2006), and an increased rating for the residual disability from amputation of distal left right finger to 10 percent (effective July 28, 2006).  The Board remanded for additional development regarding whether even higher ratings were warranted.

In an April 2011 rating decision, the Appeals Management Center (AMC) issued a rating decision implementing the higher ratings awarded by the Board in April 2011.  

In April 2014, the Board denied a disability rating in excess of 30 percent for generalized anxiety disorder and remanded the increased rating claim for amputation of distal left right finger, which remains in Remand status.  

The Veteran appealed only the Board's failure to adjudicate a TDIU to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision as to the TDIU matter only, and remanding it to the Board for further proceedings consistent with the joint motion.  In the joint motion the parties specifically declined to challenge the Board's denial of an increased rating for generalized anxiety disorder.
 
Unfortunately, the Board was not aware that while the above actions were occurring, the Veteran raised additional matters with the RO.  While the increased rating for generalized anxiety disorder (from which the claim for a TDIU arose) was on appeal, the Veteran raised a new, separate claim for TDIU in July 2011.  In a November 2012 rating decision, the RO subsequently denied TDIU and also granted a 50 percent disability rating for generalized anxiety disorder.  In December 2012, the Veteran appealed the TDIU determination.  The RO did not issue a statement of the case following the notice of disagreement.  Notwithstanding the foregoing, VA must comply with the Court's order regarding the joint motion.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).  

In April 2015, the Veteran's attorney submitted additional evidence and argument in support of the claim on appeal.  This evidence was accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected disabilities make him unable to secure and follow substantially gainful employment.  

To qualify for a total disability rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Also, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2014); see Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010).

The Veteran is currently service-connected for migraines (with a 50 percent disability rating effective February 1, 2003), generalized anxiety disorder (with a 10 percent disability rating effective February 1, 2003; 30 percent effective August 2, 2006; and 50 percent effective June 7, 2011), tinnitus (with a 10 percent disability rating effective February 1, 2003); amputation of distal left finger (noncompensable from February 1, 2003; 10 percent from July 28, 2006); and gastroesophageal reflux disease (noncompensable from February 1, 2003; 10 percent from March 11, 2005; 100 percent from August 1, 2011; and 10 percent from October 1, 2011). The Veteran also has service-connected, noncompensable extosis dorsum of right and left feet; left shoulder disability; left knee disability; bilateral hearing loss; scars on the dorsum of the left foot, knee, and shoulder; scar on the dorsum of the right foot; and recurrent sensory radiculopathy; and anterior sensory numbness of the left thigh.  As relevant, the Veteran has a combined rating of 60 percent from February 1, 2003, and a 70 percent from July 28, 2006.  Also, the effective date of February 1, 2003 represents the day following the Veteran's discharge from his second period of service. 

The Veteran's representative contends that the Veteran is entitled to a TDIU.  Significantly, in the March 2015 brief, the Veteran's representative set forth the following: 

[The Veteran] meets schedular requirements of 38 C.F.R. § 4.16(a) since January 2003, as his migraine headaches, general anxiety disorder, and his other lower-rated service-connected conditions were incurred in action as a result of continuous exposure to loud noises such as aircraft engines and relating equipment used to work on airplanes.  See 38 C.F.R. § 4.16(a)(4).  As noted in [Mr. C.]'s report, there is substantial medical evidence to support [the Veteran]'s entitlement to TDIU since January 2003.  Therefore, please grant this Veteran entitlement to TDIU as he has not been able to obtain substantially gainful employment since he left the Air Force after his honorable discharge.

First, the Board notes that the issue of entitlement to TDIU is before the Board pursuant to Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009), Robinson v. Mansfield, 21 Vet. App. 545 (2008), and Rice v. Shinseki, 22 Vet. App. 447 (2009) as found by the parties to the December 2014 JMR.  Significantly, the parties agreed that the Board's determination that because the RO had denied entitlement to TDIU in an unappealed August 2006 rating decision, the record showed that migraine headaches had been the primary diagnosis serving as the basis for SSA benefits, and the Veteran had not asserted that his psychiatric disability alone had prevented employment, the issue of TDIU had not been raised as part of the instant appeal, was error on the part of the Board.  See December 2014 JMR.  Rather, the parties found that "[c]ontrary to the Board's finding regarding its first reason, the record indicates that Appellant's current appeal arises from an April 2007 claim for increased rating that was adjudicated in a January 2008 rating decision."  Id.  (Indeed, the April 2011 Board decision reflects that the Board found that the Veteran did not appeal the October 2004 rating decision in which service connection was granted for an anxiety disorder and a 10 percent rating was assigned, and that the Veteran's claim for an increased rating was received on April 10, 2007.  The Board also found that the Veteran did not appeal the October 2004 rating decision in which service connection was granted for a left ring finger disability and a 0 percent rating was assigned, and that the Veteran's claim for an increased rating was received on June 19, 2007.)  Second, prior to July 28, 2006, compensable ratings were only in effect for migraine headaches at 50 percent disabling, generalized anxiety disorder at 10 percent disabling, tinnitus at 10 percent disabling, and GERD at 10 percent disabling (beginning March 11, 2005).  Tinnitus was granted on the basis of in-service noise exposure.  See March 2004 rating decision.  The record does not reflect that service connection was granted for migraine headaches, generalized anxiety disorder, and GERD due to in-service noise exposure.  See October 2004 rating decision and March 2004 rating decision.  Thus, the record does not suggest that the Veteran's migraine headaches, generalized anxiety disorder, tinnitus, and GERD "were incurred in action as a result of continuous exposure to loud noises such as aircraft engines and relating equipment used to work on airplanes" thereby constituting one disability under 38 C.F.R. § 4.16(a)(4) prior to July 28, 2006.

As noted above, the specific relief sought is entitlement to a TDIU "since January 2003" which would include the period prior to July 28, 2006.  All questions in a matter which under section 511(a) of this title is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  38 U.S.C.A. § 7104(a) (West 2014); Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).  In light of the foregoing, the Board finds that the RO should consider the issue of entitlement to TDIU and any effective date to be assigned in the first instance given new evidence not previously considered by the RO, the particular relief sought by the Veteran and his representative, and the schedular requirements under 38 C.F.R. § 4.16(a) and 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Pursuant to the December 2014 Joint Motion for Remand effectuated by a December 2014 Court Order, the RO should consider in the first instance the Veteran's entitlement to TDIU in light of the evidence of record to include evidence received by the Board in April 2015 to include the March 2015 argument and February 2015 Vocational Assessment.

2.  If the benefit sought on appeal remains denied, then the appellant and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




